PER CURIAM.
As the state correctly concedes, the trial court erred in 'imposing a departure sentence based on factors underlying the revocation of appellant’s probation. See Lambert v. State, 545 So.2d 838 (Fla.1989); see also Routenberg v. State, 677 So.2d 1325 (Fla. 2d DCA 1996). Accordingly, we reverse the sentence imposed upon revocation of probation and remand for resen-tencing within the guidelines. No motion for rehearing will be entertained and the clerk is directed to issue mandate forthwith.
PADOVANO, BROWNING and LEWIS, JJ., concur.